DETAILED ACTION
	Claims 1-14, 16, and 17 are pending. Claim 1 has been amended and claim 15 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Claims 2-14 are rejected because they depend from rejected based claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (U.S. 6,723,483).
Oono et al. teaches a resist composition comprising an acid generator of general formula [1] or [3] [col 2 lines 20-64] wherein general formula [3] is the following:

    PNG
    media_image1.png
    162
    444
    media_image1.png
    Greyscale
[col 2 line 50] wherein X is a phenyl group which has a substituent at an ortho- and/or a meta-position, m is an integer of 1 to 3, q is an integer of 0 to 2, provided that m+q=3, p is an integer of 1 or 2 and Zp- is an anion derived from an a carboxylic acid [col 2 lines 57-60] wherein the substituent of the phenyl group having a substituent at an ortho-position and/or a meta-position, shown by X includes one shown by the general formula [6], [7], [8] and [9] [col 4 lines 41-44] such as the following formula [6]:

    PNG
    media_image2.png
    36
    425
    media_image2.png
    Greyscale
[col 4 line 46] wherein R7 is an alkyl group [col 4 lines 59-60] such as a methyl group [col 5 lines 4-8] and an anion originated from a carboxylic acid, shown by Zp-, includes one derived by a carboxylic acid shown by the general formula [4] [col 5 lines 48-50]:

    PNG
    media_image3.png
    60
    425
    media_image3.png
    Greyscale
[col 5 line 51] wherein R5 is a monovalent hydrocarbon residue which may have a substituent [col 5 lines 54-55] wherein an example of the monovalent hydrocarbon includes thiophene carboxylic acid claim 1, specifically 
    PNG
    media_image4.png
    79
    276
    media_image4.png
    Greyscale
shown in instant claim 1. Oono et al. also teaches a substituent may be a lower alkyl group such as an n-butyl group [col 6 line 67-col 7 line 2] which is a homologous group to 
    PNG
    media_image5.png
    69
    152
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    62
    165
    media_image6.png
    Greyscale
shown in claim 1. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977). In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.") 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Although Oono et al. does not teach a specific example of the resist composition comprising the claims 3 and 5-10) wherein general formula [8] is the following:

    PNG
    media_image7.png
    97
    359
    media_image7.png
    Greyscale
[col 12 line 60] wherein a specific example is bis (ethylsulfonyl) diazomethane [col 13 lines 21-23] which is equivalent to an acid generator capable of generating methide acid of instant claim 2. Oono et al. further teaches the polymers (or resins) containing as pending group protecting groups which become soluble in an alkaline developing solution by an act of an acid include those shown by the following general formula [9] [col 14 lines 22-25]:

    PNG
    media_image8.png
    530
    400
    media_image8.png
    Greyscale
 [col 14 lines 26-56] wherein a specific example of the polymer shown by the general formula [9] is poly(p-1-ethoxyethoxystyrene/p-hydroxystyrene) [col 15 lines 59-51] which is equivalent to the base polymer comprising recurring units having the formula (a2) of instant claim 4 wherein RA is hydrogen, Y2 is a single bond, and R12 is an acid labile group. Oono et al. also teaches a method for formation of a pattern comprising (i) a process of coating the above resist composition on a substrate, (ii) a process of irradiating, after heating, a light having a wavelength of 220 nm or less on the substrate through a mask, and (iii) a process of developing using a developing solution, after heat treatment, if necessary [col 3 lines 1-8] and the sulfonium salt of the present invention can generate an acid by irradiation with not only deep UV and KrF excimer laser but also i-line, ArF excimer laser, F2 laser (157 nm), electron beams and soft X-rays [col 13 lines 49-52] (claims 12-14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (U.S. 6,723,483) as applied to claim 1 above, and further in view of Hatakeyama et al. (U.S. 2015/0125794).
With regard to claim 11, Oono et al. teaches the above resist composition but does not teach the polymer further comprises recurring units of at least one type selected from formulae (f1) to (f3).
However, Hatakeyama et al. teaches a photoresist film containing a sulfonium or iodonium salt of carboxylic acid [abstract] wherein the base polymer has further copolymerized therein recurring units of at least one type selected from sulfonium salt units (f1) to (f3), as represented by the following general formula (3) [0031]:

    PNG
    media_image9.png
    350
    396
    media_image9.png
    Greyscale
[0031] wherein R020, R024, and R028 each are hydrogen or methyl, R is a single bond, phenylene, --O--R033--, or --C(=O)--Y1--R033--, Y1 is oxygen or NH, R033 is a straight, branched or cyclic C1-C6 alkylene group, alkenylene group or phenylene group, which may contain a carbonyl (--CO--), ester (--COO--), ether (--O--), or hydroxyl moiety, R022, R023, R025, R026, R027, R029, R030, and R031 are each independently a straight, branched or cyclic C1-C12 Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Hatakeyama et al. teaches it is known in the resist art to include acid generator recurring units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oono et al. to include the acid generator recurring units of Hatakeyama et al. through routine experimentation in the art in order to achieve preventing a reduction of resolution and improved LER or LWR.
Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. Applicant argues Oono does not teach or suggest that the anion in the sulfonium salt having formula (A) is selected from those listed in amended claim 1. Oono teaches a long list of substituents [col 6 line 64-col 7 line 15] but does not suggest the anions as recited in amended claim 1.
The Examiner respectfully disagrees. Among the substituents listed in [col 6 line 64-col 7 line 15] of Oono, a heterocyclic group is listed and provides a list of exemplary groups including 2-thienyl [col 7 line 25] which corresponds to 
    PNG
    media_image4.png
    79
    276
    media_image4.png
    Greyscale
shown in instant claim 1. Oono et al. also teaches a substituent may be a lower alkyl group such as an n-butyl group [col 6 line 67-col 7 line 2] which is a homologous group to 
    PNG
    media_image5.png
    69
    152
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    62
    165
    media_image6.png
    Greyscale
shown in claim 1. Therefore, Oono et al. continues to teach the claimed sulfonium salt of the instant claims.
Due to the amendment to the specification, the objection has been withdrawn.
Due to the cancelation of claim 15, the objection and 112(d) rejection have been withdrawn.
Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make/use a resist composition comprising a sulfonium salt of formula (A) where X is a C1-C10 divalent aliphatic hydrocarbon group. Oono teaches a sulfonium salt of formula (A) where X is a single bond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722